

117 HRES 353 IH: Expressing support for the recognition of April as Arab American Heritage Month and celebrating the heritage and culture of Arab Americans in the United States.
U.S. House of Representatives
2021-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 353IN THE HOUSE OF REPRESENTATIVESApril 26, 2021Ms. Tlaib (for herself and Mrs. Dingell) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the recognition of April as Arab American Heritage Month and celebrating the heritage and culture of Arab Americans in the United States.Whereas from April 1, 2021, through April 30, 2021, the United States celebrates Arab American Heritage Month;Whereas the first Arabic speaker to come to North America, Zammouri, arrived as a slave from Morocco in 1528 and was an important explorer of the present-day American Southwest;Whereas since migrating to the United States, people of Arab descent have shared their rich culture and traditions with neighbors and friends, while also setting fine examples of model citizens and public servants;Whereas Arab Americans have brought with them to the United States their resilient family values, strong work ethic, dedication to education, and diversity in faith and creed that have added strength to our democracy;Whereas for over a century, Arab Americans have been making valuable contributions to every aspect of American society—in medicine, law, business, technology, civic engagement, government, and culture;Whereas the Arbeelys of Damascus, Syria, who were immigrants to New York in 1878 and the first recorded Arab family to come to the United States with the intention of becoming citizens, demonstrate the roots of the Arab-American community’s contributions to our country’s unique diversity, including through Dr. Joseph Arbeely’s two sons Najeeb and Ibrahim, who went on to establish the first Arabic language newspaper in the United States (Kawkwab America);Whereas world fairs were one of many ways that some Americans of Arab descent came to visit the United States from the Arab world and helped grow this country by creating businesses;Whereas writer Ameen Rihani’s 1911 masterpiece, The Book of Khalid, the first Arab-American novel, is an important record of Arab immigration to Little Syria, the first major Arab-American community which boasted dozens of restaurants and grocery stores, newspapers in both Arabic and English, houses of worship, as well as numerous manufacturers, importers, and purveyors of women’s clothing;Whereas Joseph Howar, a Palestinian-American born in 1879 as Mohammad Issa Abu Al Hawa who worked in the United States as a peddler before becoming a real estate developer whose contributions include the Islamic Center of Washington, DC, the first mosque in the city, demonstrates the transformational quality of Arab-American contributions to American society;Whereas Arab-American poet Kahlil Gibran’s 1923 masterpiece, The Prophet, was a transformative piece of literature which discusses topics of the human condition in the most eloquent of ways by highlighting inclusion and understanding of all peoples, and which was translated into over 100 languages, making it one of the most translated books in history;Whereas in 1959 Mohamed Atalla, an Egyptian-American engineer who was an important pioneer and contributor to the early field of modern electronics, invented the metal-oxide-semiconductor field-effect transistor (MOSFET), which is the most frequently manufactured device in history, the basis of the contemporary 4th Industrial Revolution, and hailed by the US Patent and Trademark Office as one of the most important inventions in electronics;Whereas the Lebanese-American woman Helen Thomas covered every United States President from John F. Kennedy to Barack Obama served as White House correspondent for United Press International, later serving as the White House Bureau Chief and Dean of the White House Press Corps, and recognized by the World Almanac as one of the 25 Most Influential Women in America;Whereas the Federal Government has overstepped its constitutional boundaries in regard to surveillance and suspicion of the Arab-American community as far back as the 1960s, when the Federal Bureau of Investigation (FBI) included Arabs as targets of its Counterintelligence Program (COINTELPRO);Whereas, in 1972, the Cabinet Committee to Combat Terrorism directed the State Department, FBI, and Immigration and Nationality Service (INS) to enact special measures to monitor both non-citizen residents of Arab origin and Arab Americans who were United States citizens, including unconstitutional interrogation of Arab students’ political views, often leading to deeper FBI investigation, and close scrutinization of visa status, often leading to enforced penalties such as deportation;Whereas media representations of Arab Americans in the post-9/11 era reinforces longstanding racial stereotypes about Arabs which contributes to anti-Arab hate crimes and obscures the actual character and complexity of community members;Whereas Raza v. City of New York demonstrates the persistence of anti-Arab bias in Federal, State, and local law enforcement programs as well as the contributions to community safety of Arab-American community organizations like the Arab American Association of New York;Whereas systemic and structural anti-Arab discrimination have impacted the health outcomes, socioeconomic conditions, and life chances of Arab Americans in ways not captured by the Federal data on racial and ethnic minorities, leading to the persistence of racist disparities;Whereas socioeconomic and health disparities between Arab Americans and the general population are obscured by Federal data collection and reporting standards, which do not disaggregate between Arab Americans and White people on the United States Census, nor in the Office of Management and Budget’s Federal Statistical Policy Directives;Whereas the establishment of a Middle Eastern and North African identifier within the United States Census and the Federal Government’s data collection and reporting standards would allow for the collection and reporting of disaggregated data between White people and Middle Eastern and North African people and demonstrate the unique impact of systemic anti-Arab racism on Arab Americans’ socioeconomic conditions, health outcomes, and life chances;Whereas there is a need for public education, awareness, and policies that are culturally competent when describing, discussing, and addressing the impacts of being Arab American in all aspects of American society;Whereas the Arab American Institute estimates that there are roughly 3,700,000 Arab Americans living in the United States;Whereas according to Census Bureau data, Arabic is one of the fastest growing languages in the United States; andWhereas the incredible contributions and heritage of Arab Americans have helped us build a better Nation: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Arab American Heritage Month;(2)esteems the integral role of Arab Americans in the economy, culture, and identity of the United States; and(3)urges the people of the United States to observe Arab American Heritage Month with appropriate programs and activities that celebrate the contributions of Arab Americans to the United States.